Citation Nr: 1219096	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a left hip disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to an initial disability rating greater than 10 percent for service-connected chronic sacroiliac joint disorder.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey.

The Veteran's claim concerning service connection for a left hip disability was previously denied in a rating decision dated in March 1998.  The Veteran did not appeal that decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this aspect of the issue despite any RO findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the issues have been captioned as set forth above.

The Veteran has been diagnosed with various psychiatric disorders other than PTSD.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this case, service connection for a psychiatric disorder was denied by the RO in January 2005.  The Veteran did not appeal that decision, thus, it became final.  The Board, therefore, is limiting the claim to service connection for PTSD, as captioned above.

In September 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the September 2011 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In correspondence and testimony before the Board, the Veteran indicated that he was no longer able to work due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) has held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board has jurisdiction of the issue and has included it among the issues on appeal as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
 
The issues of service connection for a left hip disability, on the merits, an increased disability rating for the service-connected chronic sacroiliac joint disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1998 rating decision, the RO denied service connection for a left hip disability.

2.  The additional evidence received since the March 1998 rating decision denying the Veteran's claim of service connection for a left hip disability relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, PTSD was caused by active service.

4.  Resolving all reasonable doubt in the Veteran's favor, he has a medically unexplained chronic multi-symptom illness with disability inclusive of abdominal pain, nausea, vomiting, and irritable bowel syndrome; these symptoms have been present to a disabling degree chronically for a period in excess of six months following the Veteran's service, including service in the Southwest Asia theater of operations during the Persian Gulf War; and these symptoms have not been conclusively attributed to any other diagnosed disability.


CONCLUSIONS OF LAW

1.  The unappealed March 1998 rating decision denying the claim of service 
connection for a left hip disability became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence received since the March 1998 rating decision is new and material, and the claim for service connection for a left hip disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for the establishment of service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011); 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

4.  The criteria for service connection for a qualifying chronic disability manifested by bowel disturbance with abdominal distress, with nausea and vomiting, to include the medically unexplained chronic multisymptom illness of irritable bowel syndrome, have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1117, 1131, 5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317(a)(2) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for PTSD and for a gastrointestinal disability.  The Board is also taking favorable action as to the claim to reopen the issue of service connection for a left hip disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any deficient notice regarding these claims is not prejudicial to the Veteran.

Reopening service connection for a left hip disability

A March 1998 rating decision denied a claim of service connection for a left hip 
disability.  The Veteran did not appeal that determination.  In December 2004, he sought to reopen the claim, and this request was denied by the RO in a June 2007 rating decision that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a Statement of the Case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board finds that the provisions of 38 C.F.R. § 3.156(b) are not for application in the present case, as there was no evidence that could be considered new and material received within the one year period following the March 1998 rating decision.  

At that time of the March 1998 rating decision, the RO determined that evidence had not been presented to indicate that the Veteran had a current left hip disability.  The RO did find that the Veteran had symptoms associated with a sacroiliac joint disorder and separately awarded service connection.

The evidence of record at the time of the March 1998 decision included service and post-service treatment records.

The evidence added to the record since the March 1998 rating decision includes the Veteran's statements and hearing testimony.  The hearing testimony includes the Veteran assertions that he has had left hip symptoms continually during and since active service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a left hip disability is reopened.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).


The above cited regulation, indicates as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In this case, the Veteran has asserted that he has PTSD due to his experiences during a tour of duty in the Southwest Asia Theater of Operations.  The record reflects that the Veteran has been diagnosed with PTSD.

During his September 2011 Travel Board hearing, the Veteran indicated that he served in Desert Storm from January 1991 to May 1991, wherein he was in constant fear for his life.  He added that he had received a combat action ribbon, but that it had not been indicated on his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214).  He described that he served as a corpsman handling casualties to include body bags and toe tags.  He also described an incident in which he had taken refuge in a fish store in Kuwait and a civilian came from the back of the room with an automatic rifle drawn.  He stated that he took out his own pistol and shot him in the head.  He also described being exposed to incoming SCUD missile fire on a number of occasions which also resulted in his being in fear for his life.  The Veteran reported experiencing PTSD symptoms ever since service and undergoing inpatient PTSD programs in an effort to treat his symptoms.

The Veteran's service personnel records reveal that he qualified for the Southwest Asia Ribbon and the Kuwait Liberation Medal.  His military occupational specialty is listed as Field Medical Service.

In June 2007, the RO requested stressor verification from the United States Army and Joint Services Records Research Center (JSRRC), providing information that the Veteran had been assigned to the 2nd Force Service Support Group Aid Station at Jubail, Saudi Arabia; and that he had also been assigned to temporary duty to the 6 Motor Transit Unit, 20 miles south of the Kuwait and Saudi Arabia border.  In a reply dated in June 2007, the JSRRC indicated that the Veteran was assigned to the 1st Battalion, 1st Marine Division, and there was no evidence that he had been assigned to the 2nd Force Service Support Group, thus, the asserted stressors could not be verified.

VA outpatient treatment records dated from April 2002 to December 2005 show intermittently reports of anxiety associated with combat related experiences during the Gulf War.  The Veteran was treated for variously diagnosed psychiatric disorders, to include anxiety disorder, not otherwise specified; alcohol dependence; alcohol induced mood disorder; rule/out major depressive disorder; and anxiety disorder, not otherwise specified.  In December 2005, he was assessed with PTSD, which appeared to be related to deployment to the Gulf.

VA hospital treatment records dated from February 2006 to March 2006 show that the Veteran was hospitalized for chronic PTSD symptoms related to incoming SCUDS and caring for wounded Iraqi's.

 A VA mental disorders examination report dated in March 2007 reflects reports of traumatic events consistent with those set forth above.  A diagnosis of PTSD was rendered.

VA hospital treatment records dated from April 2007 to May 2007 show a hospitalization for chronic PTSD symptoms.

VA outpatient treatment records dated from March 2007 to July 2009 show continued treatment for symptoms associated with PTSD.  In July 2009, the Veteran was found to meet the criteria for PTSD as he was exposed to a traumatic event where there was a threat to himself and others as he experienced intense emotions during this experience.

A private psychological evaluation report from W. G. F., Ph.D., dated in June 2009, 
Diagnosed chronic PTSD and moderate major depressive disorder.  Dr. F. indicated that the Veteran's health had been compromised since his military service, and that his present difficulties were attributed directly to his experiences in the United States Navy.  It was noted that psychosocial and environmental problems were said to include a history of war-time related stressors.

VA outpatient treatment records dated from August 2009 to September 2010 show that the Veteran continued to be treated for symptoms associated with PTSD.
A VA Gulf War Guidelines examination report dated in February 2010 shows that the Veteran was said to have a history of PTSD symptoms which started shortly following service.  An associated VA PTSD examination report dated in March 2010 shows that the Veteran reported a history consistent with that as set forth above.  The diagnosis was chronic PTSD.

VA outpatient treatment records dated from May 2011 to September 2011 show further treatment for symptoms associated with PTSD.  In May 2011, the Veteran was said to have experienced a very traumatic event while in Kuwait consistent, with the stressors as reported above.  The diagnosis was PTSD.  In September 2011, the Veteran was said to suffer from PTSD secondary to his combat experience as a corpsman in the Persian Gulf War. 

Here, although the service personnel records do not expressly confirm that the specific traumatic experiences reported by the Veteran, the records do verify that he served as a corpsman in the Persian Gulf War.  As such, the Board finds that the Veteran's stressors are consistent with an individual working as a medical corpsman stationed in a hostile territory.  Given the time period during which he served in Kuwait and the type of incidents that he reported, the Board finds this information is sufficient to corroborate that he was exposed to significant, life-affecting stressors.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  Accordingly, the Board finds the Veteran's account of in-service stressors credible and to be sufficiently confirmed.

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between a confirmed stressor and any PTSD diagnosis. 

In this regard, the Veteran had been diagnosed with PTSD as early as 2005.  In June 2009, Dr. F. concluded that the Veteran's psychosocial problems included a history of war-time related stressors.  In May 2011, he was said to have experienced a very traumatic event while in Kuwait consistent with the reported stressors, and in September 2011, he was said to have PTSD secondary to combat experience as a corpsman in the Persian Gulf War.  In sum, VA medical professionals have on multiple occasions found the confirmed stressors in this case to support a PTSD diagnosis.

In conclusion, the evidence of record tends to indicate that the Veteran experienced, witnessed, and/or was confronted with an event or circumstance that involved actual or threatened death or serious injury and VA medical professionals have related this in-service occurrence to currently diagnosed PTSD; therefore, the criteria to establish the Veteran's entitlement to service connection for PTSD have been satisfied, under the recent revision to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  The Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim; indeed, the evidence is at least in equipoise as to the nexus between his current PTSD and his active service.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207   (1994).  As such, service connection for PTSD is warranted, and the claim is granted.

Gastro-intestinal disability

Because the Veteran served in the Southwest Asia Theater of operations during the 
Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is also warranted for certain infectious diseases: (i) Brucellosis; (ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the Veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

During the Veteran's September 2011 hearing, he asserted that he has an undiagnosed gastrointestinal disability that is manifested as a result of his period of active service.  He indicated that he had symptoms while in service that had increased in severity ever since service.  His symptoms would initially occur a couple of times per year and had progressed to weekly occurrences.  While in service in Southwest Asia, he was exposed to burning fuel from oil fires, fallout from SCUD missiles exploding in close proximity, and other environmental hazards associated with service in the desert.

A review of the Veteran's claims file reveals no indication of any treatment for a gastrointestinal disability during his period of active service.  Separation examination indicated normal findings.

Following service, a VA general medical examination report dated in July 1997 shows a normal digestive system.

Private medical records from Holmes Regional Medical Center dated in March 2001 show that the Veteran was treated for coffee-ground like nausea and vomiting and epigastric discomfort.  The impression was gastric versus peptic ulcer disease.  An ultrasound was conducted to rule out gall stones, and a normal study was shown.

VA outpatient treatment records dated from August 2001 to December 2005 reflect reports of a long history of recurring nausea, vomiting, and abdominal pains.  His symptoms were often incapacitating, and he had numerous visits to the emergency room.  Symptoms were thought to be attributable to irritable bowel syndrome, intermittent bowel obstruction, abdominal migraine, cyclic vomiting syndrome, and/or pancreatitis.  The impression was recurring abdominal pain and cyclic vomiting syndrome.  In December 2005, a VA examiner noted that there was no clear connection between the Veteran's service and his abdominal pain episodes.

VA outpatient treatment records dated from October 2004 to January 2005 show that the Veteran's general medical health was impacted by irritable bowel syndrome.

In a VA neurology consult dated in October 2004, the Veteran reported monthly episodes of vomiting and abdominal pain.  He was said to have a history of irritable bowel syndrome.   History was said to be suggestive of abdominal migraines.  He had received extensive evaluation by the gastrointestinal unit, including ruling out porphyria.  The impression was irritable bowel syndrome.

In December 2004 correspondence, the Veteran reported a history of  gastrointestinal attacks since his return from active service.  In a subsequent undated statement he elaborated, noting that his symptoms included nausea, muscle discomfort, abdominal pain, profuse sweating, violent uncontrollable vomiting, and severe dehydration.

Private medical records from Saint Barnabas Health Care System dated in September 2005 show a reported history of chronic abdominal pain, characterized as abdominal migraines.

Lay statements presented in support of the Veteran's claim dated in October 2005 corroborate his history of abdominal symptoms as set forth above.

A VA digestive examination report dated in June 2006 shows a history of abdominal pain and related symptoms.  The examiner concluded that the Veteran had cyclic abdominal pain associated with vomiting.  The most likely diagnosis was pancreatitis; no other abnormality noted.

VA medical records dated in April 2009 show that the Veteran was admitted for epigastric pain and vomiting.  He was said to have had intractable abdominal pain for 19 years, since serving the Gulf War in 1991.  A prior extensive gastroenterologist's workup was noted.   The assessment was chronic abdominal pain of unknown etiology.  

Private medical treatment records from Ocean Medical Center dated in July 2009 show that the Veteran was treated in the emergency room for severe epigastric pain with associated nausea and vomiting.  The admission diagnosis was intractable abdominal pain, rule out acute gastritis, peptic ulcer disease, rule out pancreatitis; intractable nausea and vomiting, rule out peptic ulcer disease; acute dehydration; abnormal liver function tests, rule out hepatitis; and, deep vein thrombosis and gastrointestinal prophylaxis.  Subsequent differential diagnoses included cholecystitis, diverticulitis, non-specific abdominal pain, pancreatitis, and urinary tract infection.

Multiple lay statements presented in support of the Veteran's claim dated in June 2009 reiterate the Veteran's consistent history of abdominal symptoms as set forth above.

VA outpatient treatment records dated from July 2008 to September 2011 show continued intermittent treatment for symptoms associated with the Veteran's gastrointestinal disability.  In July 2008, he was assessed with chronic abdominal pain of unclear etiology.  In February 2009, it was indicated that it was unlikely that any more studies would reveal the pathology associated with the gastrointestinal disability, but it was reassuring that he was doing well after 15 years in spite of the pain.  In May 2009, he was assessed with chronic abdominal pain of unclear etiology.  In July 2009, he underwent an exposure assessment during which the examiner indicated that it was unlikely that the Veteran's symptoms were the result of SCUDS, vehicle exhaust exposure, sandstorms, anthrax and other vaccines, oil well fire smoke, pyridostigmine, or sand flies.  In September 2009, he was assessed with chronic gastric pain.  In October 2009, he was assessed with chronic severe dyspepsia.  In November 2009, he was assessed with abdominal pain.  In April 2010, he was said to have chronic gastrointestinal/gut pain.  In July 2010 and September 2011, he was said to have chronic gut pain.

A VA Gulf War examination report dated in February 2010 indicates a history of gastritis/hiatal hernia symptoms that were said to have started in service in 1991.  The diagnosis was reactive gastropathy with gastric erosion in the fundus.

Multiple lay statements presented in support of the Veteran's claim dated in September 2011 corroborate the Veteran's consistent history of abdominal symptoms as set forth above.

The Veteran is considered competent to report that he has had a gastrointestinal disability since serving in the in the Southwest Asia theater of operations during the Persian Gulf War.  Based on a review of the claims file, the Board finds the Veteran's gastrointestinal disability, specifically his chronic abdominal pain, nausea, vomiting, and irritable bowel syndrome, became symptomatic during service and have continued to show increased symptoms during the applicable presumptive period.  Further, given the medical evidence, there are objective indications of chronic disability since that time. 

The Veteran has a long, consistent, history of a functional gastrointestinal disorder which has been variously diagnosed, but never conclusively.  The VA examiner in February 2009 even indicated that it was unlikely that any more studies would reveal the pathology associated with the gastrointestinal disability.  The Veteran's symptoms have consistently included irritable bowel syndrome, dyspepsia, functional vomiting, and functional abdominal pain.  Such symptoms have been chronic and manifested for more than a period of six months, and have resulted in numerous hospital visits ever since separation from service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a gastrointestinal disability is present to a disabling (at least 10 percent) degree within the applicable period following the Veteran's Persian Gulf War service in the Southwest Asia theater, to warrant service connection for Persian Gulf undiagnosed illness or irritable bowel syndrome.  38 C.F.R. § 3.317.

In so finding, the Board sets forth that the Veteran's symptoms could be rated as analogous to any of the ulcer disabilities under 38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305, or 7306 which provide a 10 percent disability rating for mild symptoms (brief episodes of recurring symptoms once of twice yearly).  The symptoms as set forth in the claims file at the very least could be considered mild.  His symptoms could also potentially be rated as analogous to irritable colon syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319, with symptoms inclusive of frequent episodes of bowel disturbance with abdominal distress, constipation, and diarrhea.  The Board further finds that the frequency of his symptoms (daily) arises to at least a moderate degree of irritable bowel syndrome as indicated by a 10 percent rating under Diagnostic Code 7319. 

As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  In reaching this conclusion, the Board notes that the Veteran is competent to report that he had a gastrointestinal disability since service, and because the Board finds his account to be credible, concludes that the post-service medical evidence supports his claim.  Consistent with his contentions, the medical evidence suggests that a gastrointestinal disability is manifested as a result of his period of active service.  In reaching this determination, the Board acknowledges that presumptive service connection is available, and that the Veteran has manifested a medically unexplained chronic multi-symptom illness with disability inclusive of abdominal pain, nausea, vomiting, and irritable bowel syndrome.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability is reopened and, to this extent only, the appeal is granted. 

Service connection for PTSD is granted.

Service connection for a gastrointestinal disability, to include the medically unexplained chronic multisymptom illness of abdominal pain, nausea, vomiting, and irritable bowel syndrome, is granted. 


REMAND

Unfortunately, a remand is required in this case as to the issues of a left hip disability, on the merits; an increased disability rating for the service-connected chronic sacroiliac joint disorder; and TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran is service-connected for a chronic sacroiliac joint disorder, for which he seeks a disability rating in excess of 10 percent.  He is also seeking service connection for a left hip disability.  A review of his service treatment records reveals that he was treated on multiple occasions for left hip pain.  Following service, the medical evidence had suggested that the Veteran's symptoms were related to his then-diagnosed chronic sacroiliac joint disorder.  There was no evidence of a specific left hip disability.  The Veteran has since testified that he experiences specific left hip symptomatology.  It is unclear from the medical evidence of record whether the Veteran's currently reported left hip symptoms are manifestations of the service-connected chronic sacroiliac joint disorder or rather represent a separate left hip disability resulting from his period of active service (or from the service-connected disability).  Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213   (1992).  As such, the Board finds that an additional VA medical opinion must be obtained prior to adjudication of the foregoing issues.

The issue of entitlement to a TDIU, is inextricably intertwined with the claims remaining on appeal and must be held in abeyance pending the outcome of the above-noted development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, as this matter is being remanded for the reasons set forth above, any additional ongoing VA treatment records of the Veteran must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records, and such records are considered evidence of record at the time a decision is made.). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain all ongoing medical treatment records pertaining to the Veteran that have not yet been associated with the claims file.  All efforts to obtain such records must be indicated in the claims file, and any negative response shall be noted.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the asserted left hip disability, and to assess the nature and severity of his service-connected chronic sacroiliac joint disorder.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  All necessary tests and studies deemed necessary by the examiner shall be conducted.  The VA examiner is requested to identify all current orthopedic pathology related to the Veteran's sacroiliac joint and left hip, and opine as to the following: 

(i)  Whether it is at least as likely as not that the Veteran has a left hip disability that is separate and apart from his service-connected chronic sacroiliac joint disorder (i.e., is manifested by distinct symptoms different from that caused by the currently service-connected disability), and if so, whether it is currently manifested as a result of the Veteran's period of active service; 

(ii)  Whether it is at least as likely as not that any current left hip disability found on examination was either (a) caused by or (b) is aggravated (permanently worsened) by a service-connected disability (either the chronic sacroiliac joint disorder, gastrointestinal disability, or PTSD). 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Moreover, if aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

With regard to the service-connected chronic sacroiliac joint syndrome, the VA examiner is requested to: 

(i)  Provide the range of motion findings (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

(ii)  Determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the joint is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

(iii)  Identify any associated neurological deformities associated with the service-connected chronic sacroiliac joint syndrome.  The severity of each neurological sign and symptom shall be reported.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the associated nerve.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected. 

(iv)  State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life, to include whether it is productive of severe economic inadaptability.  A complete rationale for any opinion expressed shall be provided. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


